PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kathleen Nylund Jackson
Application No. 16/542,653
Filed: 16 Aug 2019
For: INSTANT GAME TICKET WITH CHANGEABLE PRICING
:
:
:
:	DECISION ON PETITION
:
:
:
This is a decision in response to the paper filed February 7, 2022, which is treated as a petition to withdraw holding of abandonment under 37 CFR 1.181.
 
The petition is DISMISSED.

Any request for reconsideration must be filed within TWO (2) MONTHS of the date of this decision. This time period may not be extended. See 37 CFR 1.181(f).

On September 27, 2021, a final Office action was mailed, setting a three (3) month shortened statutory period for reply. As such, a reply could be filed not later than Monday, March 28, 2022, with a three month extension of time. (37 CFR 1.7(a)).

On February 7, 2022, the subject petition was filed. Petitioner asserts that a reply to the final Office action was timely filed December 15, 2021. In support, petitioner has provided a copy of the reply and a return receipt postcard. The reply contains a certificate of mailing dated December 15, 2021 signed by applicant.  Applicant asserts that the reply was mailed on December 15, 2021, but was not received by the Office. Additionally, a return receipt postcard dated December 20, 2021 itemizing the filing of a reply was provided with the petition.

37 CFR 1.8(b) states:

In the event that correspondence is considered timely filed by being mailed or transmitted in accordance with paragraph (a) of this section, but not received in the U.S. Patent and Trademark Office after a reasonable amount of time has elapsed from the time of mailing or transmitting of the correspondence, or after the application is held to be abandoned, or after the proceeding is dismissed, terminated, or decided with prejudice, the correspondence will be considered timely if the party who forwarded such correspondence:
(1) Informs the Office of the previous mailing or transmission of the correspondence promptly after becoming aware that the Office has no evidence of receipt of the correspondence;
(2) Supplies an additional copy of the previously mailed or transmitted correspondence and certificate; and
(3) Includes a statement which attests on a personal knowledge basis or to the satisfaction of the Director to the previous timely mailing or transmission. If the correspondence was sent by facsimile transmission, a copy of the sending unit’s report confirming transmission may be used to support this statement. If the correspondence was transmitted via the Office electronic filing system, a copy of an acknowledgment receipt generated by the Office electronic filing system confirming submission may be used to support this statement.

Items (1)-(3) above have been supplied.

However, the petition lacks the required reply.  The only proper reply to a final Office action is a Notice of Appeal and fee, a Request for Continuing Examination (RCE) and submission under 37 CFR 1.114, a continuing application, or an amendment placing the application in prima facie condition for allowance.  The examiner has determined that the amendment which petitioners assert was filed with a certificate of mailing dated December 15, 2021, does not place the case in prima facie condition for allowance.  As such, the application is abandoned by statute for failure to timely submit a proper reply to the final Office action mailed September 27, 2021. 35 U.S.C. 133
 
It is clear from 37 CFR 1.116 that abandonment of an application is risked when an amendment after a final Office action is filed. The rule clearly indicates that the mere filing of an amendment does not relieve petitioners of the duty of taking appropriate action to save the application from abandonment.  Therefore, whether petition received an Advisory Action or not, prior to the expiration of the six month statutory period, the only right petitioner was entitled to was that of appealing the final rejection, filing a continuing application, or requesting continued examination by filing a submission and the required fee. Unless petitioner has evidence that an amendment that prima facie places the application in condition for allowance, a notice of appeal and fee, a continuing application, or a request for continued examination accompanied by a submission under 37 CFR 1.114 was timely filed, the application became abandoned December 28, 2021 for failure to timely submit a proper reply to the final Office action mailed September 27, 2021. 

If petitioner has evidence that a proper reply was timely filed, petitioner may file a renewed petition accompanied by such evidence of a timely-filed reply.

ALTERNATIVE VENUE

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:			Mail Stop Petition
				Commissioner for Patents
				P.O. Box 1450
				Alexandria, VA 22313-1450

By FAX:			(571) 273-8300
Attn: Office of Petitions

By hand:			Customer Service Window
				Mail Stop Petition
				Randolph Building
				401 Dulany Street
				Alexandria, VA 22314

By internet:			EFS-Web1 


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl:	Advisory Action Before the Filing of an Appeal Brief
	
PTO/SB/64 (10-21) Petition to Revive an Application Abandoned Unintentionally Under 37 CFR 1.137(a)



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)